Not for Publication in West's Federal Reporter
                Citation Limited Pursuant to lst Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 02-1148

                  LORRAINE HAZARD-CHANEY, M.D.,

                        Plaintiff, Appellant,

                                       v.

             OPTIMA HEALTHCARE; OPTIMA HEALTH, INC.;
     CATHOLIC MEDICAL CENTER PHYSICIAN PRACTICE ASSOCIATES;
                     KEITH A. LAMMERS, M.D.,

                        Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

          [Hon. Paul J. Barbadoro, U.S. District Judge]


                                    Before

                       Selya, Circuit Judge,
                  Coffin, Senior Circuit Judge,
                    and Lipez, Circuit Judge.



     Ruth A. Hall with whom Union Law Offices, LLC, was on brief
for appellant.
     Steven M. Gordon with whom Arpiar G. Saunders, Jr., Shaheen &
Gordon, Elaine Michaud, and Devine, Millimet & Branch, PA, were on
brief for appellees.



                            January 24, 2003
     Per Curiam.       Appellant Lorraine Hazard-Chaney, a medical

doctor, claims that, in violation of Title VII of the Civil Rights

Act of 1964, 42 U.S.C. §§ 2000e to e-17, she was set up to fail by

her employers and ultimately offered only a probationary renewal of

her contract    because she is African-American.1           The district court

granted   summary     judgment     to   her   employers,2     concluding   that

appellant    failed    to   adduce      sufficient     evidence    to   counter

appellees'     non-discriminatory        explanation    for   their     actions.

Hazard-Chaney v. Optima Healthcare, No. Civ. 00-355-B, 2001 WL

1636433 (Dec. 18, 2001).      We affirm, adding only a few thoughts to

the district court's thorough opinion.

     (1) Appellant maintains that the district court erred in

considering unauthenticated documents submitted by appellees.               Two

properly considered documents, however, suffice to support the

court's determination that appellees set forth legitimate, non-

discriminatory    reasons    for     offering   appellant      a   probationary

contract instead of renewing her original agreement. The March 10,


     1
        Appellant also filed state law claims of wrongful
termination, defamation and intentional infliction of emotional
distress, some of which were dismissed in an order that has not
been appealed. In its summary judgment ruling, the district court
declined to exercise supplemental jurisdiction over the residual
state law claims.
     2
       The defendants-appellees are Optima Healthcare, Optima
Health, Inc., Catholic Medical Center Physician Practice Associates
("CMC PPA") and Dr. Keith A. Lammers, vice president and medical
director of CMC PPA.      In its earlier, unappealed order, the
district court dismissed the Title VII claim against Dr. Lammers,
leaving only state law claims pending against him.

                                        -2-
1999 letter to appellant from Dr. Keith Lammers, appellant's

supervisor, which was submitted to the court by both parties,

identifies the performance issues cited by appellees as the reason

for their actions.        In addition, Dr. Lammers stated in a properly

submitted affidavit that appellant had finished last out of thirty-

two physicians in nine of ten categories in a patient satisfaction

survey.    He further reported that he used these results in his

review of appellant, as he did with all physicians he supervised,

and in developing the conditions of the probationary contract he

offered to her.      We note, moreover, that the district court did not

consider      the   two   documents   to    which   appellant   specifically

objected, and her objections to other materials are deemed waived

because they were not raised below.            See Utica Mut. Ins. Co. v.

Weathermark Invs., Inc., 292 F.3d 77, 81 (lst Cir. 2002); Perez v.

Volvo Car Corp., 247 F.3d 303, 314-15 (lst Cir. 2001).             Although

appellant quibbles with the statistical validity of the patient

survey, it is pure speculation to suggest that any imperfections

negate the overall message of its results – that appellant fared

poorly compared with her colleagues.

     (2) We acknowledge that the record – including letters of

support from patients and an office staff member, as well as

appellant's explanations for some of the circumstances cited by

appellees as examples of poor performance – reflects a dispute

about   the    quality    of   appellant's    work.     Indeed,   appellant


                                      -3-
persuasively argues that some of her difficulties were directly

traceable to inadequate support from management.        Nonetheless, the

relevant question is not whether the employers' concerns about

appellant's performance were warranted, but whether they were

genuine and thus not a pretext for unlawful discrimination. As the

district court recounted, the evidence of record is inadequate to

permit a factfinder to conclude that racial discrimination, rather

than quality concerns, was the true basis for the employer's

decision.

      The only evidence with racial content was a statement reported

by appellant from an Optima recruiter who was about to leave the

company; the district court viewed the comment as inadmissible

hearsay and declined to consider it.          Appellant testified in her

deposition as follows regarding the statement:

      He came to tell me that he was leaving and that I should
      watch my back; that Dr. Lammers always referred to me as
      Afro – "African-American" or "black," in any of the
      management meetings, reminding people; the implication
      being that there was some sort of a – I don't know how
      you would refer to it, maybe low expectation as to
      productivity.

Appellant points to several other incidents that she views as

racially motivated, including Dr. Lammers' avoiding her and her

children at a reception welcoming new physicians, but nothing in

the   circumstances   of   those   episodes    points   to   race   as   the

underlying motivation. Although appellant's practice may have been

neglected in certain respects by Optima, the record does not permit


                                   -4-
an inference that this treatment occurred because she was African-

American rather than – as the company asserted – because she was a

solo practitioner with comparatively low patient numbers.      In the

face of a downward progression in patient satisfaction with her

care, including in performance areas unrelated to the management

issues, the recruiter's isolated, unsubstantiated remark – were it

to be considered as non-hearsay, and even when combined with the

several racially neutral incidents she cites – is insufficient to

invigorate her claim of pretext.

      (3) In an effort to cloak facially race-neutral actions with

discriminatory significance, appellant relies heavily on a case not

cited to the district court, Thomas v. Eastman Kodak Co., 183 F.3d

38 (lst Cir. 1999).     Thomas recognized that there are contexts in

which evidence sufficient to defeat summary judgment can include

actions indicative of discrimination that stem from "unthinking

stereotypes or bias."    Id. at 58.   Appellant would have us consider

defendants' catalogue of complaints and neglect of her practice as

examples.

      But this case differs in significant respects from Thomas,

where the plaintiff alleged that she was terminated as a result of

"an evaluation procedure that was tainted by racial bias." Id. at

65.   There, the plaintiff asserted bias in subjective performance

reviews by her superior, and she further presented "'evidence from

which the trier of fact reasonably could conclude that [her]


                                 -5-
abilities and qualifications were equal or superior to employees

who were retained.'" Id. (citation omitted).            That is not the case

here, where appellees rely on evaluations conducted by third

parties in which appellant was ranked virtually at the bottom of

her colleagues as well as complaints about her performance lodged

by patients and co-workers.       Moreover, appellant has not presented

evidence that would permit the conclusion that similarly situated

non-minority employees were evaluated less harshly.                    Finally,

appellant's status as a contract employee whose first term was

expiring further distinguishes her situation from that of the

plaintiff in Thomas, who was a long-time employee laid off as a

result of poor ratings by a new supervisor after many years of

highly rated service.         On the record before us, attributing the

offer of a probationary contract to racial discrimination would be

"'unsupported speculation.'"        Id. (citation omitted).

     (4)    Dr.    Lammers'    overnight    change     in   approach     from    a

termination, through non-renewal of appellant's contract, to an

offer of    a     probationary   contract   is   not   probative    of    racial

motivation.3      His original statement that he was unable to continue

her employment "[w]ith the current undefined future of CMC PPA" is

not inconsistent with concerns about her performance, though the

statement    was     obviously   untrue.      Even     if   Dr.   Lammers       was


     3
       Like the district court, we assume for purposes of our
discussion that the offer of a probationary contract renewal was an
adverse employment action within the meaning of Title VII.

                                     -6-
deliberately evasive in the first letter, however, that particular

untruth,   in   the    context   of   this   record,   would   not   allow   a

factfinder to conclude that there was racial animus.

     In sum, appellant failed to proffer evidence that would permit

a jury to conclude that her employers' asserted justification for

offering only a probationary contract was a pretext for race

discrimination.       Consequently, the district court properly entered

summary judgment for defendants.

     Affirmed.




                                      -7-